As filed with the Securities and Exchange Commission on May 17, 2010 Registration No. 333-166445 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 AMENDMENT NO. 1 TO FORM S-4 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 BIGLARI HOLDINGS INC. (Exact name of registrant as specified in its charter) INDIANA (State or other jurisdiction of incorporation or organization) (Primary Standard Industrial Classification Code Number) 37-0684070 (I.R.S. Employer Identification No.) Biglari Holdings Inc. 175 East Houston Street, Suite 1300 San Antonio, Texas 78205 (317) 633-4100 (Address, including zip code, and telephone number, including area code, of registrant’s principal executive offices) Duane E. Geiger Interim Chief Financial Officer Biglari Holdings Inc. 175 East Houston Street, Suite 1300 San Antonio, Texas 78205 Voice: (317) 633-4100 Facsimile: (317) 633-4105 (Name, address, including zip code, and telephone number, including area code, of agent for service) Approximate date of commencement of proposed sale to the public:As soon as practicable after the effective date of this Registration Statement. If the securities being registered on this form are being offered in connection with the formation of a holding company and there is compliance with General Instruction G, check the following box.¨ If this form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.¨ If this form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.¨ Table of Contents Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large Accelerated Filer o Accelerated Filer x Non-Accelerated Filer o Smaller Reporting Company o If applicable, place an X in the box to designate the appropriate rule provision relied upon in conducting this transaction: Exchange Act Rule 13e-4(i) (Cross-Border Issuer Tender Offer) o Exchange Act Rule 14d-1(d) (Cross-Border Third-Party Tender Offer) o The Registrant hereby amends this Registration Statement on such date or dates as may be necessary to delay its effective date until the Registrant shall file a further amendment which specifically states that this Registration Statement shall thereafter become effective in accordance with Section8(a) of the Securities Act of 1933 or until the Registration Statement shall become effective on such date as the Commission, acting pursuant to said Section8(a), may determine. Table of Contents The information contained in this prospectus may be changed.Biglari Holdings may not sell these securities until the registration statement filed with the Securities and Exchange Commission is effective.This prospectus is not an offer to sell these securities and Biglari Holdings is not soliciting an offer to buy these securities in any state where the offer or sale is not permitted. BIGLARI HOLDINGS INC. Offer to Exchange Up to 1,409,367 Shares of Common Stock of ADVANCE AUTO PARTS, INC. for Shares of Biglari Holdings Inc. Common Stock by BIGLARI HOLDINGS INC. At an Exchange Ratio of One Share of Advance Auto Parts, Inc. Common Stock for 0.1179 Shares of Biglari Holdings Inc. Common Stock THE OFFER AND THE WITHDRAWAL RIGHTS WILL EXPIRE AT 5:00 P.M., NEW YORK CITY TIME, ON TUESDAY, JUNE 1, 2010, REFERRED TO AS THE “EXPIRATION DATE,” UNLESS EXTENDED.SHARES TENDERED PURSUANT TO THE OFFER MAY BE WITHDRAWN AT ANY TIME PRIOR TO THE EXPIRATION DATE. Biglari Holdings Inc.is offering to exchange up to 1,409,367 shares of common stock of Advance Auto Parts, Inc. at an exchange ratio of one share of Advance common stock for0.1179 shares of Biglari Holdings common stock, stated value $0.50 per share, upon the terms and subject to the conditions in this prospectus and accompanying letter of transmittal.This offer is referred to in this prospectus as the “exchange offer” or the “offer.”In addition, you will receive cash instead of any fractional shares of Biglari Holdings common stock to which you may be entitled. This prospectus amends and supersedes information included in the prospectus originally filed with the Securities and Exchange Commission on April 30, 2010, which we refer to as the “original prospectus.” Biglari Holdings is seeking to acquire up to 1,409,367 shares of Advance common stock in the offer for investment purposes.Following the consummation of the offer, Biglari Holdings intends to evaluate its investment in the Advance common stock on a continual basis and may, from time to time, communicate with, make proposals to, or otherwise attempt to influence, Advance management, members of Advance’s board of directors and other stockholders of Advance regarding the capitalization, business, operations and future plans of Advance. Biglari Holdings’ common stock is traded on the New York Stock Exchange under the symbol “BH.”Advance’s common stock is traded on the New York Stock Exchange under the symbol “AAP.”On April 30, 2010, the last full trading day before Biglari Holdings announced the commencement of this offer and filed the original prospectus, the closing price of a share of Biglari Holdings common stock was $391.25 and the closing price of a share of Advance common stock was $45.13.Based on these closing prices and the exchange ratio in the offer of one share of Advance common stock for 0.1179 shares of Biglari Holdings common stock, the Biglari Holdings offer had a value of $46.13 per share of Advance common stock, representing a 2.2% premium over Advance’s closing share price on April 30, 2010. FOR A DISCUSSION OF CERTAIN FACTORS THAT YOU SHOULD CONSIDER IN CONNECTION WITH THE OFFER, PLEASE CAREFULLY READ THE SECTION CAPTIONED “RISK FACTORS” BEGINNING ON . Biglari Holdings’ obligation to exchange shares of Biglari Holdings common stock for shares of Advance common stock is subject to specified conditions, which are more fully described in the section captioned “The Offer—Conditions of the Offer.”Biglari Holdings’ offer is not conditioned on any minimum number of shares being tendered. Table of Contents Biglari Holdings has not authorized any person to provide any information or to make any representation in connection with the offer other than the information contained or incorporated by referenced in this prospectus, and if any person provides any of this information or makes any representation of this kind, that information or representation must not be relied upon as having been authorized by Biglari Holdings. BIGLARI HOLDINGS IS NOT ASKING YOU FOR A PROXY AND YOU ARE REQUESTED NOT TO SEND BIGLARI HOLDINGS A PROXY. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or passed upon the adequacy or accuracy of this prospectus.Any representation to the contrary is a criminal offense. The date of this prospectus is May 17, 2010 THIS PROSPECTUS INCORPORATES IMPORTANT BUSINESS AND FINANCIAL INFORMATION ABOUT BIGLARI HOLDINGS AND ADVANCE FROM DOCUMENTS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION, OR “SEC,” THAT HAVE NOT BEEN INCLUDED IN OR DELIVERED WITH THIS PROSPECTUS.THIS INFORMATION IS AVAILABLE AT THE INTERNET WEBSITE THE SEC MAINTAINS AT HTTP://WWW.SEC.GOV, AS WELL AS FROM OTHER SOURCES.SEE THE SECTION CAPTIONED “WHERE YOU CAN FIND MORE INFORMATION.” YOU ALSO MAY REQUEST COPIES OF THESE DOCUMENTS FROM BIGLARI HOLDINGS, WITHOUT CHARGE, UPON WRITTEN OR ORAL REQUEST TO BIGLARI HOLDINGS’ INFORMATION AGENT AT ITS ADDRESS OR TELEPHONE NUMBER SET FORTH ON THE BACK COVER OF THIS PROSPECTUS.IN ORDER TO RECEIVE TIMELY DELIVERY OF THE DOCUMENTS, YOU MUST MAKE YOUR REQUEST NO LATER THAN MAY 20, 2010. THIS OFFER DOES NOT CONSTITUTE A SOLICITATION OF PROXIES FOR ANY MEETING OF STOCKHOLDERS OF ADVANCE. Table of Contents TABLE OF CONTENTS Page QUESTIONS AND ANSWERS ABOUT THE TRANSACTION 1 WHERE YOU CAN FIND MORE INFORMATION 6 NOTE ON ADVANCE INFORMATION 8 SUMMARY 9 RECENT DEVELOPMENTS 13 FORWARD-LOOKING STATEMENTS 14 RISK FACTORS 14 COMPARATIVE MARKET PRICE DATA 27 COMPARATIVE HISTORICAL PER SHARE DATA 28 SELECTED HISTORICAL CONSOLIDATED FINANCIAL DATA OF BIGLARI HOLDINGS 30 SELECTED HISTORICAL CONSOLIDATED FINANCIAL DATA OF ADVANCE 31 BACKGROUND AND REASONS FOR THE OFFER 34 THE OFFER 35 COMPARISON OF SHAREHOLDERS’ RIGHTS 48 ADDITIONAL NOTE REGARDING THE OFFER 55 LEGAL MATTERS 55 EXPERTS 56 SCHEDULE IDIRECTORS AND EXECUTIVE OFFICERS OF BIGLARI HOLDINGS S-1 i Table of Contents QUESTIONS AND ANSWERS ABOUT THE TRANSACTION The following are some of the questions that you as a holder of shares of Advance Auto Parts, Inc., or “Advance,” common stock may have regarding the offer and answers to those questions.The answers to these questions do not contain all information relevant to your decision whether to tender your shares of Advance common stock, and Biglari Holdings Inc., or “Biglari Holdings,” urges you to read carefully the remainder of this prospectus and accompanying letter of transmittal. What is Biglari Holdings’ Proposed Transaction? Pursuant to the filing of the registration statement on Form S-4, of which this prospectus is a part, with the SEC, Biglari Holdings is offering to acquire up to 1,409,367 outstanding shares of Advance common stock, in exchange for shares of Biglari Holdings common stock.According to Advance’s proxy statement on Schedule 14A filed with the SEC on April 9, 2010, there were 87,853,453 shares of Advance common stock outstanding as of the close of business on March 26, 2010.As of the date of this prospectus, Biglari Holdings owned 6,000 shares of Advance common stock, representing less than one percent of the outstanding shares.If Biglari Holdings acquires the maximum 1,409,367 shares in the offer, it would own 1,415,367 shares of Advance common stock, representing approximately 1.6 % of the outstanding shares. The Lion Fund, L.P., an affiliate of Biglari Holdings, owns 10,500 shares of Advance common stock.The Lion Fund is not making this offer. How Many Shares Will Biglari Holdings Purchase in the Offer? Biglari Holdings will purchase up to 1,409,367 shares of Advance common stock in the offer, or such lesser number of shares as are validly tendered and not properly withdrawn.If more than 1,409,367 shares that would have otherwise been accepted are tendered pursuant to the offer, tendered shares will be purchased on a pro rata basis. What Will I Receive in Exchange for My Shares of Advance Common Stock? In exchange for each share of Advance common stock that is purchased pursuant to the offer, you will receive 0.1179 shares of Biglari Holdings common stock.In addition, you will receive cash instead of any fractional shares of Biglari Holdings common stock to which you may be entitled.The number of shares of Biglari Holdings common stock into which one share of Advance common stock will be exchanged in the offer is sometimes referred to in this prospectus as the “exchange ratio.” Accordingly, a stockholder tendering 9 shares would receive one share of Biglari Holdings common stock, plus cash in lieu of fractional shares. What is the Per Share Value of the Offer and the Premium Over Advance’s Share Price? Biglari Holdings’ common stock is traded on the New York Stock Exchange under the symbol “BH.”Advance’s common stock is traded on the New York Stock Exchange under the symbol “AAP.”On April 30, 2010, the last full trading day before Biglari Holdings announced the commencement of this offer and filed the original prospectus, the closing price of a share of Biglari Holdings common stock was $391.25 and the closing price of a share of Advance common stock was $45.13.Based on these closing prices and the exchange ratio in the offer of one share of Advance common stock for 0.1179 shares of Biglari Holdings common stock, the Biglari Holdings offer had a value of $46.13 per share of Advance common stock, representing a 2.2% premium over Advance’s closing share price on April 30, 2010. The value of the offer will change as the market prices of Biglari Holdings common stock and Advance common stock fluctuate during the offer period and thereafter, and may therefore be different from the prices set forth above at the expiration of the offer period and at the time you receive your shares of Biglari Holdings common stock.Shareholders are encouraged to obtain current market quotations for shares of Biglari Holdings and Advance common stock prior to making any decision with respect to the offer.See “Risk Factors” and “Comparative Market Price Data.” 1 Table of Contents What does the Board of Directors of Advance Think of the Offer? Advance’s board of directors has not approved this offer or, to Biglari Holdings’ knowledge, otherwise commented on it as of the date of this prospectus.Within 10 business days after the date of the original prospectus, Advance is required by law to publish, send or give to you a statement as to whether it recommends acceptance or rejection of the offer, that it has no opinion with respect to the offer or that it is unable to take a position with respect to the offer.Biglari Holdings has not discussed the offer with the board of directors of Advance. What are the Conditions of the Offer? Biglari Holdings’ obligation to exchange shares of Biglari Holdings common stock for shares of Advance common stock pursuant to the offer is subject to several conditions referred to below under “The Offer—Conditions of the Offer,” including the following: · the “registration statement condition” — the registration statement of which this prospectus is a part shall have become effective under the Securities Act of 1933, as amended, referred to in this prospectus as the “Securities Act,” no stop order suspending the effectiveness of the registration statement shall have been issued and no proceedings for that purpose shall have been initiated or threatened by the SEC, and Biglari Holdings shall have received all necessary state securities law or “blue sky” authorizations; and · the “listing condition”— the shares of Biglari Holdings common stock to be issued pursuant to the offer shall have been authorized for listing on the New York Stock Exchange, subject to official notice of issuance. The satisfaction or existence of any of the conditions to the offer, including the registration statement condition and the listing condition, will be determined by Biglari Holdings in its reasonable discretion.Any and all conditions to the offer, including the registration statement condition and the listing condition, may be waived (to the extent legally permissible) by Biglari Holdings in its reasonable discretion. Will I Be Taxed on the Biglari Holdings Common Stock I Receive? The receipt of Biglari Holdings common stock by a U.S. holder in exchange for its shares of Advance common stock pursuant to the offer is expected to be a taxable transaction for U.S. federal income tax purposes.For a discussion of material U.S. federal tax consequences of the offer, see the section captioned “The Offer—Taxation.” BECAUSE TAX MATTERS ARE COMPLICATED, BIGLARI HOLDINGS URGES YOU TO CONTACT YOUR OWN TAX ADVISOR TO DETERMINE THE PARTICULAR TAX CONSEQUENCES TO YOU OF THE OFFER. Is Biglari Holdings’ Financial Condition Relevant to My Decision to Tender in the Offer? Yes.Biglari Holdings’ financial condition is relevant to your decision to tender your shares because shares of Advance common stock accepted in the offer will be exchanged for shares of Biglari Holdings common stock.You should therefore consider Biglari Holdings’ financial condition before you decide to become one of Biglari Holdings’ shareholders through the offer.This prospectus incorporates by reference financial information regarding Biglari Holdings and Advance, which we encourage you to review. What Percentage of Biglari Holdings’ Shares Will Former Holders of Shares of Advance Common Stock Own After the Offer? Based on the exchange ratio for the offer, Biglari Holdings estimates that if the maximum 1,409,367 Advance shares are exchanged pursuant to the offer, former Advance stockholders would own, in the aggregate, approximately 10.4% of the outstanding shares of Biglari Holdings common stock.For a detailed discussion of the assumptions on which this estimate is based, see “The Offer—Ownership of Biglari Holdings After the Offer.” 2 Table of Contents How Long Do I Have to Decide Whether to Tender in the Offer? You have until 5:00 p.m., New York City time, on Tuesday, June 1, 2010 to decide whether to tender your shares in the offer unless Biglari Holdings extends the period of time during which the offer is open.If you cannot deliver everything required to make a valid tender to Computershare Trust Company, N.A. the exchange agent for the offer, prior to such time, you may be able to use a guaranteed delivery procedure to tender your shares in the offer, which is described in “The Offer—Guaranteed Delivery.”When Biglari Holdings makes reference to the “expiration of the offer” or the “expiration date” anywhere in this prospectus, this is the time to which Biglari Holdings is referring, including, when applicable, any extension period that may apply. Can the Offer Be Extended and Under What Circumstances? Biglari Holdings may, in its sole discretion, extend the offer at any time or from time to time.For instance, the offer may be extended if any of the conditions specified in “The Offer—Conditions of the Offer” are not satisfied prior to the scheduled expiration date of the offer.Because the offer is for less than all of the outstanding Advance common stock, Biglari Holdings may not elect to provide a “subsequent offering period” for the offer. How Will I Be Notified if the Offer is Extended? If Biglari Holdings decides to extend the offer, it will inform the exchange agent of that fact and will make a public announcement of the extension, not later than 9:00 a.m., New York City time, on the business day after the day on which the offer was scheduled to expire. How Do I Tender My Shares? To tender shares, you must deliver the certificates representing your shares, together with a properly completed and duly executed letter of transmittal, to the exchange agent not later than the time the offer expires.If your shares are held in street name by your broker, dealer, commercial bank, trust company or other nominee, such nominee can tender your shares through The Depository Trust Company.If you cannot deliver everything required to make a valid tender to the exchange agent for the offer prior to the expiration of the offer, you may have a limited amount of additional time by having a broker, a bank or other fiduciary that is a member of the Securities Transfer Agents Medallion Program or other eligible institution guarantee that the missing items will be received by the exchange agent within three business days after the expiration of the offer by using the enclosed notice of guaranteed delivery.However, the exchange agent must receive the missing items within that three business day period.For a complete discussion on the procedures for tendering your shares, see “The Offer—Procedure for Tendering” and “The Offer—Guaranteed Delivery.” Will I Have to Pay any Fee or Commission to Exchange Shares of Advance Common Stock? If you are the record owner of your shares and you tender your shares in the offer, you will not have to pay any brokerage fees, commissions or similar expenses.If you own your shares through a broker, dealer, commercial bank, trust company or other nominee and your broker, dealer, commercial bank, trust company or other nominee tenders your shares on your behalf, they may charge a fee for doing so.You should consult your broker, dealer, commercial bank, trust company or other nominee to determine whether any charges will apply. Until What Time Can I Withdraw Tendered Shares? You can withdraw tendered shares at any time until the offer has expired and, if Biglari Holdings has not agreed to accept your shares for exchange by the expiration date, you can withdraw them at any time after that date until it accepts shares for exchange.For a complete discussion on the procedures for withdrawing your shares, see “The Offer—Withdrawal Rights.” 3 Table of Contents How Do I Withdraw Tendered Shares? To withdraw shares, you must deliver a written notice of withdrawal, or a facsimile of one, with the required information to the exchange agent for the offer, while you have the right to withdraw the shares.If you tendered shares by giving instructions to a broker, dealer, commercial bank, trust company or other nominee, you must instruct the broker, dealer, commercial bank, trust company or other nominee to arrange for the withdrawal of your shares.For a complete discussion on the procedures for withdrawing your shares, see “The Offer—Withdrawal Rights.” When and How Will I Receive the Biglari Holdings Shares for My Tendered Shares? Biglari Holdings will exchange up to 1,409,367 validly tendered and not properly withdrawn Advance shares promptly after the expiration date of the offer, subject to the terms of the offer and the satisfaction or waiver of the conditions to the offer, as set forth in “The Offer—Conditions of the Offer.”Biglari Holdings will exchange your validly tendered and not properly withdrawn shares by depositing shares of Biglari Holdings common stock with the exchange agent, which will act as your agent for the purpose of receiving shares from Biglari Holdings and transmitting such shares to you.In all cases, exchange of tendered shares will be made only after timely receipt by the exchange agent of certificates for such shares (or of a confirmation of a book-entry transfer of such shares as described in “The Offer—Procedure for Tendering”) and a properly completed and duly executed letter of transmittal and any other required documents for such shares. Are Dissenters’ Rights Available in the Offer? Dissenters’ rights are the rights of stockholders, in certain cases, to receive “fair value” for their shares, plus accrued interest, as determined by a statutorily-prescribed process, which may include a judicial appraisal process.Dissenters’ rights are not available in the offer.See “The Offer—Purpose of the Offer; Dissenters’ Rights.” What is the Market Value of My Shares of Advance Common Stock as of a Recent Date? On April 30, 2010, the last full trading day before Biglari Holdings announced the commencement of this offer and filed the original prospectus, the closing price of a share of common stock of Advance as reported on the New York Stock Exchange was $45.13.Biglari Holdings advises you to obtain a recent quotation for the Advance common stock before deciding whether to tender your shares. Why Does the Cover Page to this Prospectus State that the Offer is Subject to Change and that the Registration Statement Filed with the SEC is not yet Effective?Does this Mean that the Offer has not Commenced? No.Completion of this preliminary prospectus and effectiveness of the registration statement are not necessary for the offer to commence.We cannot, however, accept for exchange any shares tendered in the offer or exchange any shares of Advance common stock until the registration statement is declared effective by the SEC and the other conditions to the offer have been satisfied or, to the extent legally permissible, waived. Where Can I Find More Information on Biglari Holdings and Advance? You can find more information about Biglari Holdings and Advance from various sources described in the section captioned “Where You Can Find More Information.” Who Can I Talk to If I Have Questions About the Offer? You can call Morrow & Co., LLC, the information agent for the offer, at the numbers below. 4 Table of Contents The information agent for the offer is: MORROW & CO., LLC 470 West Avenue Stamford, CT 06902 Banks and Brokerage Firms, Please Call: 203.658.9400 Stockholders Call Toll Free: 800.607.0088 E-mail: offer.info@morrowco.com 5 Table of Contents WHERE YOU CAN FIND MORE INFORMATION Biglari Holdings and Advance file annual, quarterly and current reports, proxy statements and other information with the SEC.You may read and copy any reports, statements or other information that Biglari Holdings and Advance file at the SEC’s public reference room at 100 FStreet, N.E., Washington, D.C.20549.Please call the SEC at 1-800-SEC-0330 for further information regarding the public reference room.Biglari Holdings’ and Advance’s public filings also are available to the public from commercial document retrieval services and at the Internet website maintained by the SEC at http://www.sec.gov. Biglari Holdings has filed a registration statement on Form S-4 to register with the SEC the offering and sale of shares of Biglari Holdings common stock to be issued in the offer.This prospectus is a part of that registration statement.As allowed by SEC rules, this prospectus does not contain all of the information that you can find in the registration statement or the exhibits to the registration statement.For further information, reference is made to the registration statement and its exhibits.Biglari Holdings may also file amendments to the registration statement.You may obtain copies of the Form S-4 (and any amendments thereto) by contacting the information agent as directed on the back cover of this prospectus. The SEC allows Biglari Holdings to “incorporate by reference” information into this prospectus. This means that Biglari Holdings can disclose important information to you by referring you to another document filed separately with the SEC. The information incorporated by reference is considered to be a part of this prospectus, except for any information that is superseded by information that is included in a document subsequently filed with the SEC or that is included directly in this document. This prospectus incorporates by reference the documents listed below that Biglari Holdings previously filed with the SEC. They contain important information about the company and its financial condition. Biglari Holdings Filings Biglari Holdings Filing Period Annual Report on Form 10-K Fiscal year ended September 30, 2009, filed on December 14, 2009, as amended January 28, 2009 The description of Biglari Holdings’ common stock set forth in the Registration Statement on Form 8-A, dated October 28, 1996, including any amendment or report iled with the SEC for the purpose of updating that description. As filed on October 28, 1996 Quarterly Reports on Form 10-Q Fiscal quarter ended December 23, 2009, as filed on January 29, 2010 Current Reports on Form 8-K Filed on: ·October 23, 2009 ·December 18, 2009 ·December 22, 2009 ·January 28, 2010 ·January 29, 2010 ·February 2, 2010 ·March 11, 2010 ·March 30, 2010 ·April 9, 2010 6 Table of Contents Prospectus filed pursuant to Rule 424(b)(3) under the Securities Act (Registration No. 333-163192) As filed on March 5, 2010 Proxy Statement on Schedule 14A
